         Case 2:20-cv-00135-FVS   ECF No. 17   filed 08/20/21   PageID.1235 Page 1 of 22



 1

 2

 3
                                                                               FILED IN THE
                                                                           U.S. DISTRICT COURT
                                                                     EASTERN DISTRICT OF WASHINGTON



 4                                                                    Aug 20, 2021
                                                                          SEAN F. MCAVOY, CLERK

 5                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF WASHINGTON
 6

 7       CRYSTAL F.,
                                                   NO: 2:20-CV-00135-FVS
 8                                Plaintiff,
                                                   ORDER GRANTING DEFENDANT’S
 9             v.                                  MOTION FOR SUMMARY
                                                   JUDGMENT AND DENYING
10       KILOLO KIJAKAZI,                          PLAINTIFF’S MOTION FOR
         COMMISSIONER OF SOCIAL                    SUMMARY JUDGMENT
11       SECURITY, 1

12                                Defendant.

13
              BEFORE THE COURT are the parties’ cross motions for summary
14
     judgment. ECF Nos. 13 and 14. This matter was submitted for consideration
15
     without oral argument. The Plaintiff is represented by Attorney Dana C. Madsen.
16
     The Defendant is represented by Special Assistant United States Attorney David J.
17

18
     1
         Kilolo Kijakazi became the Acting Commissioner of Social Security on July 9,
19
     2021. Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, Kilolo
20
     Kijakazi is substituted for Andrew M. Saul as the defendant in this suit. No further
21
     action need be taken to continue this suit. See 42 U.S.C. § 405(g).

     ORDER ~ 1
         Case 2:20-cv-00135-FVS      ECF No. 17    filed 08/20/21   PageID.1236 Page 2 of 22



 1   Burdett. The Court has reviewed the administrative record, the parties’ completed

 2   briefing, and is fully informed. For the reasons discussed below, the Court

 3   GRANTS Defendant’s Motion for Summary Judgment, ECF No. 14, and DENIES

 4   Plaintiff’s Motion for Summary Judgment, ECF No. 13.

 5                                        JURISDICTION

 6            Plaintiff Crystal F.2 filed for supplemental security income and disability

 7   insurance benefits on May 13, 2013, alleging an onset date of December 23, 2014.

 8   Tr. 210-17. Benefits were denied initially, Tr. 159-62, and upon reconsideration,

 9   Tr. 165-69. A hearing before an administrative law judge (“ALJ”) was conducted

10   on January 21, 2016. Tr. 42-63. Plaintiff was represented by counsel and testified

11   at the hearing. Id. The ALJ denied benefits, Tr. 37-63, and the Appeals Council

12   denied review. Tr. 1. On September 28, 2018, the United States District Court for

13   the Eastern District of Washington granted Plaintiff’s Motion for Summary

14   Judgment, and remanded the case for further proceedings. Tr. 728-42. On

15   November 15, 2018, the Appeals Council vacated the ALJ’s finding, and remanded

16   for further administrative proceedings. Tr. 743-47. On April 24, 2019, Plaintiff

17   appeared for an additional hearing before the ALJ. Tr. 588-619. The ALJ denied

18

19

20   2
         In the interest of protecting Plaintiff’s privacy, the Court will use Plaintiff’s first
21
     name and last initial.

     ORDER ~ 2
     Case 2:20-cv-00135-FVS      ECF No. 17    filed 08/20/21   PageID.1237 Page 3 of 22



 1   benefits, Tr. 549-87, and the Appeals Council denied review. Tr. 542-48. The

 2   matter is now before this Court pursuant to 42 U.S.C. §§ 405(g); 1383(c)(3).

 3                                    BACKGROUND

 4         The facts of the case are set forth in the administrative hearing and

 5   transcripts, the ALJ’s decision, and the briefs of Plaintiff and the Commissioner.

 6   Only the most pertinent facts are summarized here.

 7         Plaintiff was 33 years old at the time of the second hearing. See Tr. 212.

 8   She graduated from high school, and was in special education classes. Tr. 81. She

 9   lives with her parents. Tr. 86. Plaintiff has work history as a grocery bagger and

10   garment sorter. Tr. 83-85, 94-95, 612. She testified she cannot work because she’s

11   “slow” and “can’t concentrate on anything.” Tr. 87. Plaintiff testified that she

12   struggles to interact with people because of her anxiety, and reports that she has the

13   “mental capacity of a 13-year-old.” Tr. 81-82. At the second hearing, Plaintiff

14   testified that her irritable bowel syndrome “causes [her] to not function half the

15   day,” because she has to go to the bathroom three to four times every morning. Tr.

16   604-05. She reported difficulties with short-term memory and concentration, as

17   well as difficulty sleeping even with medication. Tr. 606-07. Plaintiff testified

18   that she only leaves the house one or twice a week. Tr. 609.

19                               STANDARD OF REVIEW

20         A district court’s review of a final decision of the Commissioner of Social

21   Security is governed by 42 U.S.C. § 405(g). The scope of review under § 405(g) is


     ORDER ~ 3
     Case 2:20-cv-00135-FVS      ECF No. 17      filed 08/20/21   PageID.1238 Page 4 of 22



 1   limited; the Commissioner’s decision will be disturbed “only if it is not supported

 2   by substantial evidence or is based on legal error.” Hill v. Astrue, 698 F.3d 1153,

 3   1158 (9th Cir. 2012). “Substantial evidence” means “relevant evidence that a

 4   reasonable mind might accept as adequate to support a conclusion.” Id. at 1159

 5   (quotation and citation omitted). Stated differently, substantial evidence equates to

 6   “more than a mere scintilla[,] but less than a preponderance.” Id. (quotation and

 7   citation omitted). In determining whether the standard has been satisfied, a

 8   reviewing court must consider the entire record as a whole rather than searching

 9   for supporting evidence in isolation. Id.

10         In reviewing a denial of benefits, a district court may not substitute its

11   judgment for that of the Commissioner. “The court will uphold the ALJ's

12   conclusion when the evidence is susceptible to more than one rational

13   interpretation.” Tommasetti v. Astrue, 533 F.3d 1035, 1038 (9th Cir.

14   2008). Further, a district court will not reverse an ALJ’s decision on account of an

15   error that is harmless. Id. An error is harmless where it is “inconsequential to the

16   [ALJ’s] ultimate nondisability determination.” Id. (quotation and citation omitted).

17   The party appealing the ALJ’s decision generally bears the burden of establishing

18   that it was harmed. Shinseki v. Sanders, 556 U.S. 396, 409-10 (2009).

19                       FIVE-STEP EVALUATION PROCESS

20         A claimant must satisfy two conditions to be considered “disabled” within

21   the meaning of the Social Security Act. First, the claimant must be “unable to


     ORDER ~ 4
     Case 2:20-cv-00135-FVS      ECF No. 17    filed 08/20/21   PageID.1239 Page 5 of 22



 1   engage in any substantial gainful activity by reason of any medically determinable

 2   physical or mental impairment which can be expected to result in death or which

 3   has lasted or can be expected to last for a continuous period of not less than twelve

 4   months.” 42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A). Second, the claimant’s

 5   impairment must be “of such severity that he is not only unable to do his previous

 6   work[,] but cannot, considering his age, education, and work experience, engage in

 7   any other kind of substantial gainful work which exists in the national economy.”

 8   42 U.S.C. §§ 423(d)(2)(A), 1382c(a)(3)(B).

 9         The Commissioner has established a five-step sequential analysis to

10   determine whether a claimant satisfies the above criteria. See 20 C.F.R. §§

11   404.1520(a)(4)(i)-(v), 416.920(a)(4)(i)-(v). At step one, the Commissioner

12   considers the claimant’s work activity. 20 C.F.R. §§ 404.1520(a)(4)(i),

13   416.920(a)(4)(i). If the claimant is engaged in “substantial gainful activity,” the

14   Commissioner must find that the claimant is not disabled. 20 C.F.R. §§

15   404.1520(b), 416.920(b).

16         If the claimant is not engaged in substantial gainful activity, the analysis

17   proceeds to step two. At this step, the Commissioner considers the severity of the

18   claimant’s impairment. 20 C.F.R. §§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii). If the

19   claimant suffers from “any impairment or combination of impairments which

20   significantly limits [his or her] physical or mental ability to do basic work

21   activities,” the analysis proceeds to step three. 20 C.F.R. §§ 404.1520(c),


     ORDER ~ 5
     Case 2:20-cv-00135-FVS      ECF No. 17    filed 08/20/21   PageID.1240 Page 6 of 22



 1   416.920(c). If the claimant’s impairment does not satisfy this severity threshold,

 2   however, the Commissioner must find that the claimant is not disabled. 20 C.F.R.

 3   §§ 404.1520(c), 416.920(c).

 4         At step three, the Commissioner compares the claimant’s impairment to

 5   severe impairments recognized by the Commissioner to be so severe as to preclude

 6   a person from engaging in substantial gainful activity. 20 C.F.R. §§

 7   404.1520(a)(4)(iii), 416.920(a)(4)(iii). If the impairment is as severe or more

 8   severe than one of the enumerated impairments, the Commissioner must find the

 9   claimant disabled and award benefits. 20 C.F.R. §§ 404.1520(d), 416.920(d).

10         If the severity of the claimant’s impairment does not meet or exceed the

11   severity of the enumerated impairments, the Commissioner must pause to assess

12   the claimant’s “residual functional capacity.” Residual functional capacity (RFC),

13   defined generally as the claimant’s ability to perform physical and mental work

14   activities on a sustained basis despite his or her limitations, 20 C.F.R. §§

15   404.1545(a)(1), 416.945(a)(1), is relevant to both the fourth and fifth steps of the

16   analysis.

17         At step four, the Commissioner considers whether, in view of the claimant’s

18   RFC, the claimant is capable of performing work that he or she has performed in

19   the past (past relevant work). 20 C.F.R. §§ 404.1520(a)(4)(iv), 416.920(a)(4)(iv).

20   If the claimant is capable of performing past relevant work, the Commissioner

21   must find that the claimant is not disabled. 20 C.F.R. §§ 404.1520(f), 416.920(f).


     ORDER ~ 6
      Case 2:20-cv-00135-FVS      ECF No. 17    filed 08/20/21   PageID.1241 Page 7 of 22



 1   If the claimant is incapable of performing such work, the analysis proceeds to step

 2   five.

 3           At step five, the Commissioner considers whether, in view of the claimant’s

 4   RFC, the claimant is capable of performing other work in the national economy.

 5   20 C.F.R. §§ 404.1520(a)(4)(v), 416.920(a)(4)(v). In making this determination,

 6   the Commissioner must also consider vocational factors such as the claimant’s age,

 7   education and past work experience. 20 C.F.R. §§ 404.1520(a)(4)(v),

 8   416.920(a)(4)(v). If the claimant is capable of adjusting to other work, the

 9   Commissioner must find that the claimant is not disabled. 20 C.F.R. §§

10   404.1520(g)(1), 416.920(g)(1). If the claimant is not capable of adjusting to other

11   work, analysis concludes with a finding that the claimant is disabled and is

12   therefore entitled to benefits. 20 C.F.R. §§ 404.1520(g)(1), 416.920(g)(1).

13           The claimant bears the burden of proof at steps one through four. Tackett v.

14   Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999). If the analysis proceeds to step five,

15   the burden shifts to the Commissioner to establish that (1) the claimant is capable

16   of performing other work; and (2) such work “exists in significant numbers in the

17   national economy.” 20 C.F.R. §§ 404.1560(c)(2), 416.960(c)(2); Beltran v. Astrue,

18   700 F.3d 386, 389 (9th Cir. 2012).

19                                    ALJ’S FINDINGS

20           At step one, the ALJ found that Plaintiff has not engaged in substantial

21   gainful activity since December 23, 2012, the alleged onset date. Tr. 555. At step


     ORDER ~ 7
      Case 2:20-cv-00135-FVS     ECF No. 17    filed 08/20/21   PageID.1242 Page 8 of 22



 1   two, the ALJ found that Plaintiff has the following severe impairments: borderline

 2   intellectual functioning vs learning disorders; alcohol dependence/abuse, in self-

 3   reported remission; ADHD; persistent depressive disorder; unspecified anxiety

 4   disorder. Tr. 555. At step three, the ALJ found that Plaintiff does not have an

 5   impairment or combination of impairments that meets or medically equals the

 6   severity of a listed impairment. Tr. 564. The ALJ then found that Plaintiff has the

 7   RFC

 8         to perform a full range of work at all exertional levels but with the following
           nonexertional limitations: the claimant is able to understand, remember, and
 9         carryout simple, routine, and repetitive tasks/instructions; is able to maintain
           concentration, persistence and pace on simple, routine tasks for two-hour
10         intervals between regularly scheduled breaks; predictable work environment
           with seldom changes; no fast paced production rate of pace; no judgment or
11         decision making; no reading/writing as an essential function of the job; brief
           and superficial (defined as non-collaborative/no tandem tasks) interaction
12         with coworkers, supervisors and the public; no crowds (defined as groups 3-
           4 people or more).
13
     Tr. 566. At step four, the ALJ found that Plaintiff is unable to perform any past
14
     relevant work. Tr. 575. At step five, the ALJ found that considering Plaintiff’s
15
     age, education, work experience, and RFC, there are jobs that exist in significant
16
     numbers in the national economy that Plaintiff can perform, including:
17
     housekeeping cleaner and marker, price. Tr. 576. On that basis, the ALJ
18
     concluded that Plaintiff has not been under a disability, as defined in the Social
19
     Security Act, from December 23, 2012, through the date of the decision. Tr. 576.
20
     ///
21


     ORDER ~ 8
     Case 2:20-cv-00135-FVS      ECF No. 17    filed 08/20/21   PageID.1243 Page 9 of 22



 1                                         ISSUES

 2         Plaintiff seeks judicial review of the Commissioner’s final decision denying

 3   her disability insurance benefits under Title II of the Social Security Act and

 4   supplemental security income benefits under Title XVI of the Social Security Act.

 5   ECF No. 13. Plaintiff raises the following issues for this Court’s review:

 6      1. Whether the ALJ properly considered Plaintiff’s symptom claims; and

 7      2. Whether the ALJ properly considered the medical opinion evidence.

 8                                      DISCUSSION

 9      A. Plaintiff’s Symptom Claims

10         An ALJ engages in a two-step analysis when evaluating a claimant’s

11   testimony regarding subjective pain or symptoms. “First, the ALJ must determine

12   whether there is objective medical evidence of an underlying impairment which

13   could reasonably be expected to produce the pain or other symptoms alleged.”

14   Molina, 674 F.3d at 1112 (internal quotation marks omitted). “The claimant is not

15   required to show that his impairment could reasonably be expected to cause the

16   severity of the symptom he has alleged; he need only show that it could reasonably

17   have caused some degree of the symptom.” Vasquez v. Astrue, 572 F.3d 586, 591

18   (9th Cir. 2009) (internal quotation marks omitted).

19         Second, “[i]f the claimant meets the first test and there is no evidence of

20   malingering, the ALJ can only reject the claimant’s testimony about the severity of

21   the symptoms if [the ALJ] gives ‘specific, clear and convincing reasons’ for the


     ORDER ~ 9
     Case 2:20-cv-00135-FVS      ECF No. 17    filed 08/20/21   PageID.1244 Page 10 of 22



 1   rejection.” Ghanim v. Colvin, 763 F.3d 1154, 1163 (9th Cir. 2014) (internal

 2   citations and quotations omitted). “General findings are insufficient; rather, the

 3   ALJ must identify what testimony is not credible and what evidence undermines

 4   the claimant’s complaints.” Id. (quoting Lester v. Chater, 81 F.3d 821, 834 (9th

 5   Cir. 1995)); Thomas v. Barnhart, 278 F.3d 947, 958 (9th Cir. 2002) (“[T]he ALJ

 6   must make a credibility determination with findings sufficiently specific to permit

 7   the court to conclude that the ALJ did not arbitrarily discredit claimant’s

 8   testimony.”). “The clear and convincing [evidence] standard is the most

 9   demanding required in Social Security cases.” Garrison v. Colvin, 759 F.3d 995,

10   1015 (9th Cir. 2014) (quoting Moore v. Comm’r of Soc. Sec. Admin., 278 F.3d 920,

11   924 (9th Cir. 2002)).

12         Here, the ALJ found Plaintiff’s medically determinable impairments could

13   reasonably be expected to cause some of the alleged symptoms; however,

14   Plaintiff’s “statements concerning the intensity, persistence, and limiting effects of

15   these symptoms are not entirely consistent with the medical evidence and other

16   evidence in the record” for several reasons. Tr. 567.

17                1. Daily Activities

18         The ALJ found that Plaintiff’s “daily activities, while somewhat limited, are

19   consistent with the RFC outlined [by the ALJ].” Tr. 570. A claimant need not be

20   utterly incapacitated in order to be eligible for benefits. Fair, 885 F.2d at 603; see

21   also Orn, 495 F.3d at 639 (“the mere fact that a plaintiff has carried on certain


     ORDER ~ 10
     Case 2:20-cv-00135-FVS      ECF No. 17     filed 08/20/21   PageID.1245 Page 11 of 22



 1   activities . . . does not in any way detract from her credibility as to her overall

 2   disability.”). Regardless, even where daily activities “suggest some difficulty

 3   functioning, they may be grounds for discrediting the [Plaintiff’s] testimony to the

 4   extent that they contradict claims of a totally debilitating impairment.” Molina,

 5   674 F.3d at 1113.

 6         In support of this finding, the ALJ cited Plaintiff’s ongoing reports of

 7   “relatively good functional activities,” including maintaining a savings and

 8   checking account; doing household chores such as vacuuming, mopping, cleaning

 9   bathrooms, and doing dishes; attending to personal care; watching TV; surfing the

10   internet; playing video games; sewing; walking her dog; reading; preparing simple

11   lists and following a small shopping list; and archery. Tr. 570 (citing Tr. 329, 335,

12   375, 384, 449, 994, 1063, 1076, 1107 (“activities of daily living are within normal

13   limits”). The ALJ also specifically found inconsistencies between Plaintiff’s

14   testimony and her reported activities. For example, Plaintiff testified that she is

15   afraid to leave her house and only goes out 1-2 times a week, but records indicate

16   that Plaintiff walked her dog on a regular basis, went to the grocery store with her

17   mom, and “reported she had recently lost 10 pounds playing pok-e-mon go.” Tr.

18   570 (citing Tr. 994, 1076). The ALJ concluded that these activities show “at least

19   some ability to function in social/public settings,” and “pok-e-mon go requires the

20   player to walk around town/explore in order to catch critters, and [Plaintiff’s]

21   ability to play this game is inconsistent with an individual who is afraid to leave


     ORDER ~ 11
     Case 2:20-cv-00135-FVS      ECF No. 17     filed 08/20/21   PageID.1246 Page 12 of 22



 1   her house due to anxiety and other issues.” In addition, the ALJ found Plaintiff’s

 2   “hobbies including reading, comics, and playing video games, which [the ALJ]

 3   notes is consistent with an ability to perform at least simple, routine tasks.” Tr.

 4   570.

 5          Plaintiff generally argues that the ALJ’s reliance on these types of activities

 6   was not a clear and convincing reason to discount her symptom claims. ECF No.

 7   13 at 14-15; Fair, 885 F.2d at 603 (claimant need not be “utterly incapacitated to

 8   be eligible for benefits”). In her reply brief, Plaintiff further contends that (1)

 9   “[e]ven though [Plaintiff] reported doing these activities, the record does not

10   indicate how proficient she is in performing these activities”; (2) several of

11   Plaintiff’s reports of activities “predated her application” for benefits; and (3) the

12   ALJ is improperly “speculating as to the type of activity [Plaintiff] engaged in

13   when playing Pokemon Go.” ECF No. 15 at 3-5. However, it was reasonable for

14   the ALJ to conclude that Plaintiff’s documented activities, including playing

15   walking and caring for her dog, reading, playing video games 4-5 hours a day,

16   researching on the computer, and caring for the household, was inconsistent with

17   her allegations of entirely debilitating functional limitations, and consistent with

18   the assessed RFC limitation to simple, routine tasks. Molina, 674 F.3d at 1113

19   (Plaintiff’s activities may be grounds for discrediting Plaintiff’s testimony to the

20   extent that they contradict claims of a totally debilitating impairment); Tommasetti,

21   533 F.3d at 1040 (ALJ may draw inferences logically flowing from evidence).


     ORDER ~ 12
     Case 2:20-cv-00135-FVS     ECF No. 17    filed 08/20/21   PageID.1247 Page 13 of 22



 1   Moreover, even assuming, arguendo, that the ALJ erred in making this finding,

 2   any error is harmless because, as discussed herein, the ALJ’s ultimate rejection of

 3   Plaintiff’s symptom claims was supported by substantial evidence. See Carmickle

 4   v. Comm’r, Soc. Sec. Admin., 533 F.3d 1155, 1162-63 (9th Cir. 2008).

 5                2. Improvement

 6         Next, the ALJ found that treatment records show Plaintiff’s anxiety,

 7   depression, and ADHD were “generally well-controlled with medication.” Tr.

 8   567-68. A favorable response to treatment can undermine a claimant's complaints

 9   of debilitating pain or other severe limitations. See Tommasetti v. Astrue, 533 F.3d

10   1035, 1040 (9th Cir. 2008); see Warre v. Comm'r of Soc. Sec. Admin., 439 F.3d

11   1001, 1006 (9th Cir. 2006) (Conditions effectively controlled with medication are

12   not disabling for purposes of determining eligibility for benefits). In support of

13   this finding, the ALJ cites Dr. Gwinn’s treating provider notes from 2013 to 2016

14   that include reports that Plaintiff “was doing well, her mood was good, and she

15   appeared relaxed and not anxious on examination.” Tr. 567-68; Tr. 347-48, 354,

16   390, 415-16, 1053-55, 1058, 1061. In addition, the ALJ cited Plaintiff’s 2017

17   report that she was “doing fine, mood good” on Sertraline; February 2018 report

18   that she “feels this is getting better with proper medication”; May 2018 reports that

19   her anxiety was controlled and she was “stable on current treatment”; and provider

20   reports in July 2018 that Plaintiff’s anxiety and depression were improving with

21   medication. Tr. 568 (citing Tr. 390, 1029, 1032, 1049, 1084, 1121). Finally, as to


     ORDER ~ 13
     Case 2:20-cv-00135-FVS      ECF No. 17     filed 08/20/21   PageID.1248 Page 14 of 22



 1   her ADHD, records from across the relevant adjudicatory period indicate that

 2   Plaintiff was doing well on her medication, her focus and concentration were

 3   improved with medication, and by 2018 records documented Plaintiff’s ADHD as

 4   “stable and controlled.” Tr. 568 (citing Tr. 354 (noting she has been on the same

 5   dose for 5-7 years), 394 (“doing well” on a low dose of ADHD medication), 1033,

 6   1049-51, 1055, 1061).

 7         Plaintiff argues, without specific citation to the medical evidence, that it was

 8   “error for an ALJ to pick out a few isolated instances of improvement or a period

 9   of months or years and then to treat them as a basis for concluding [Plaintiff] is

10   capable of working.” ECF No. 13 at 16 (citing Garrison v. Colvin, 759 F.3d 995,

11   1017-18 (9th Cir. 2014) (noting that treatment notes “must also be interpreted with

12   an awareness that improved functioning while being treated and while limiting

13   environmental stressors does not always mean that a claimant can function

14   effectively in a workplace.”). However, as noted elsewhere in the ALJ’s decision,

15   objective testing is “largely inconsistent” with Plaintiff’s allegations of total

16   disability, including ongoing normal mental status examinations. See Tr. 568

17   (citing Tr. Tr. 330, 340, 390, 399, 421, 448, 489, 994, 1006, 1067, 1072, 1077-78,

18   1082, 1086, 1095, 1107, 1114-15, 1132). Plaintiff fails to offer specific evidence

19   from the record to support the argument that the effectiveness of Plaintiff’s

20   medication was “isolated” or “sporadic”; nor did the ALJ made any specific

21   findings that the effectiveness of treatment showed that Plaintiff could work full-


     ORDER ~ 14
     Case 2:20-cv-00135-FVS     ECF No. 17    filed 08/20/21   PageID.1249 Page 15 of 22



 1   time. Rather, the ALJ reasonably concluded that, despite evidence that could be

 2   considered favorable to Plaintiff, longitudinal evidence of effective treatment of

 3   Plaintiff’s claimed mental impairments was inconsistent with her allegations of

 4   incapacitating limitations. See Burch, 400 F.3d at 679 (where evidence is

 5   susceptible to more than one interpretation, the ALJ’s conclusion must be upheld).

 6   This was a clear and convincing reason to discredit Plaintiff’s symptom claims.

 7                3. Additional Reasons

 8         As noted by Defendant, Plaintiff failed to challenge all of the ALJ’s reasons

 9   for rejecting Plaintiff’s symptom claims in her opening brief, and has therefore

10   waived her opportunity to challenge those reasons. ECF No. 14 at 4. The Court

11   may decline to address issues not raised with specificity in Plaintiff’s opening

12   brief. Carmickle v. Comm’r of Soc. Sec. Admin., 533 F.3d 1155, 1161 n.2 (9th Cir.

13   2008); see also Kim v. Kang, 154 F.3d 996, 1000 (9th Cir. 1998) (the Court may

14   not consider on appeal issues not “specifically and distinctly argued” in the party’s

15   opening brief). Despite Plaintiff’s waiver, the Court will briefly review the

16   additional reasons arguably given by the ALJ to discount Plaintiff’s symptom

17   claims.

18         First, the ALJ found that the objective medical evidence does not fully

19   support the level of limitation claimed by Plaintiff. Tr. 567-69. An ALJ may not

20   discredit a claimant’s pain testimony and deny benefits solely because the degree

21   of pain alleged is not supported by objective medical evidence. Rollins v.


     ORDER ~ 15
     Case 2:20-cv-00135-FVS      ECF No. 17    filed 08/20/21   PageID.1250 Page 16 of 22



 1   Massanari, 261 F.3d 853, 857 (9th Cir. 2001); Bunnell v. Sullivan, 947 F.2d 341,

 2   346-47 (9th Cir. 1991); Fair v. Bowen, 885 F.2d 597, 601 (9th Cir. 1989).

 3   However, the medical evidence is a relevant factor in determining the severity of a

 4   claimant’s pain and its disabling effects. Rollins, 261 F.3d at 857; 20 C.F.R. §

 5   404.1529(c)(2). Here, the ALJ acknowledged that Plaintiff has “demonstrated

 6   significant cognitive deficits on mental status examination”; however, the ALJ also

 7   set out the medical evidence contradicting Plaintiff’s claims of disabling

 8   limitations. Tr. 568. For example, the ALJ noted a “significant variability in test

 9   scores, which is largely inconsistent with [Plaintiff’s] allegations of total

10   disability.” Tr. 568 (citing Tr. 318-19, 330, 340, 463, 466-67 (noting “significant

11   discrepancy” in scores), 985-86, 1006, 1015-16, 1024). In addition, the ALJ found

12   Plaintiff has “consistently scored within the normal range on the Mini Mental

13   Status Examination,” demonstrating good registration, attention and calculation,

14   recall, language, orientation, ability to follow simple commands, attention span,

15   concentration, recent and remote memory, orientation, and fund of knowledge. Tr.

16   568-69 (citing Tr. 330, 340, 390, 399, 421, 448, 489, 994, 1006 (scoring 28 out of

17   30 possible points), 1067, 1072, 1077-78, 1082, 1086, 1095, 1107, 1114-15, 1132).

18   Finally, the ALJ acknowledged that examinations have shown mild to moderate

19   cognitive deficits, but noted these impairments were accommodated in the assessed

20   RFC. Tr. 569.

21


     ORDER ~ 16
     Case 2:20-cv-00135-FVS     ECF No. 17    filed 08/20/21   PageID.1251 Page 17 of 22



 1         In her reply brief, Plaintiff cites several treatment notes observing abnormal

 2   speech, constricted affect, depressed and anxious mood, “retarded psychomotor

 3   activity,” and fair judgment. ECF No. 15 at 6-7, 12 (citing Tr. 984, 1082, 1086,

 4   1090). Plaintiff also notes that her treating provider, Dr. Douglas R. Gwinn,

 5   assessed marked limitations in multiple “work-related activities.” However, the

 6   Court notes that Plaintiff does not challenge the ALJ’s rejection of Dr. Gwinn’s

 7   opinion in her opening brief. Moreover, regardless of evidence that could be

 8   considered favorable to Plaintiff, it was reasonable for the ALJ to find the severity

 9   of Plaintiff’s symptom claims was inconsistent with objective findings from the

10   longitudinal record. Tr. 567-69. “[W]here evidence is susceptible to more than

11   one rational interpretation, it is the [Commissioner’s] conclusion that must be

12   upheld.” Burch, 400 F.3d at 679.

13         Second, the ALJ found that Plaintiff’s statements “were not entirely

14   consistent with the record as a whole”; and specifically, Plaintiff “has made

15   inconsistent statements regarding her history, symptoms and limitations.” Tr. 569.

16   These inconsistencies, unchallenged by Plaintiff in her briefing, include: a report of

17   past trauma followed by subsequent ongoing denials of past trauma; reported

18   history of suicide attempts on some occasions, but specifically denying suicide

19   attempts on “many” other occasions and a denial of suicide attempts by Plaintiff’s

20   mother; a report of severe panic attacks three times a week in 2018, followed by a

21   report two weeks later that her anxiety was well-controlled on medication; reports


     ORDER ~ 17
     Case 2:20-cv-00135-FVS      ECF No. 17    filed 08/20/21   PageID.1252 Page 18 of 22



 1   of difficulty sleeping “not fully supported by the record” showing consistent

 2   reports that she generally slept well and denied sleep disturbance; and Plaintiff’s

 3   allegations at the hearing that IBS caused her to be “unable to function half the day

 4   is inconsistent with the objective medical record and her reports to providers” that

 5   her IBS was well-controlled. Tr. 569 (citing Tr. 328, 367, 389, 414, 441, 448, 450,

 6   487, 491, 494, 520, 529, 983, 994, 1004, 1011, 1029-32, 1049, 1053, 1058, 1061,

 7   1066, 1069, 1073, 1076, 1095, 1107, 1125, 1128, 1132). In addition, the ALJ

 8   noted that Plaintiff’s “ability to speak her mind clearly, advocate for certain

 9   conditions and request very specific medications is not fully consistent with an

10   individual truly suffering from the severe degree of cognitive limitations alleged by

11   [Plaintiff].” Tr. 569, 1124, 1096. Based on the foregoing, in evaluating the

12   severity of Plaintiff’s symptoms, the ALJ properly considered inconsistencies in

13   Plaintiff’s statements, and between her testimony and her conduct. See Thomas,

14   278 F.3d at 958-59; Tommasetti, 533 F.3d at 1039 (prior inconsistent statements

15   may be considered). This was a clear, convincing, and unchallenged reason for the

16   ALJ to discount Plaintiff’s symptom claims.

17         Finally, the ALJ found that Plaintiff was “only seeking treatment for

18   secondary gain purposes and not because she actually needed help with her mental

19   health issues, which is inconsistent with her underlying claims of disability.” Tr.

20   570. In support of this finding, the ALJ cited continuing evidence that Plaintiff’s

21   stated treatment goal was to obtain benefits, and on at least one occasion she was


     ORDER ~ 18
     Case 2:20-cv-00135-FVS     ECF No. 17    filed 08/20/21   PageID.1253 Page 19 of 22



 1   unable to identify an overarching treatment goal aside from “to get financially

 2   stable.” Tr. 569-70 (citing Tr. 1076 (Plaintiff and her mother explained they were

 3   “here for disability purposes”), 1080 (Plaintiff had “difficulty identifying an

 4   overarching [treatment] goal other than to get financially stable”), 1093 (noting

 5   that Plaintiff sought treatment “because she got a letter from DSHS that she needed

 6   to have mental health assessment in order to continue to receive benefits”)). It was

 7   proper for the ALJ to consider evidence that Plaintiff was motivated by secondary

 8   gain in evaluating her symptom claims. See Matney on Behalf of Matney v.

 9   Sullivan, 981 F.2d 1016, 1020 (9th Cir. 1992).

10         The Court concludes that the ALJ provided clear and convincing reasons,

11   supported by substantial evidence, for rejecting Plaintiff’s symptom claims.

12      B. Medical Opinions

13         There are three types of physicians: “(1) those who treat the claimant

14   (treating physicians); (2) those who examine but do not treat the claimant

15   (examining physicians); and (3) those who neither examine nor treat the claimant

16   [but who review the claimant's file] (nonexamining [or reviewing] physicians).”

17   Holohan v. Massanari, 246 F.3d 1195, 1201–02 (9th Cir. 2001) (citations omitted).

18   Generally, a treating physician's opinion carries more weight than an examining

19   physician's, and an examining physician's opinion carries more weight than a

20   reviewing physician's. Id. If a treating or examining physician's opinion is

21   uncontradicted, the ALJ may reject it only by offering “clear and convincing


     ORDER ~ 19
     Case 2:20-cv-00135-FVS     ECF No. 17    filed 08/20/21   PageID.1254 Page 20 of 22



 1   reasons that are supported by substantial evidence.” Bayliss v. Barnhart, 427 F.3d

 2   1211, 1216 (9th Cir. 2005). Conversely, “[i]f a treating or examining doctor's

 3   opinion is contradicted by another doctor's opinion, an ALJ may only reject it by

 4   providing specific and legitimate reasons that are supported by substantial

 5   evidence.” Id. (citing Lester v. Chater, 81 F.3d 821, 830-31 (9th Cir. 1995)).

 6   “However, the ALJ need not accept the opinion of any physician, including a

 7   treating physician, if that opinion is brief, conclusory and inadequately supported

 8   by clinical findings.” Bray, 554 F.3d at 1228 (quotation and citation omitted).

 9         The entirety of Plaintiff’s argument regarding the medical opinion evidence

10   in her opening brief, consisting of less than one page, is that the ALJ improperly

11   relied on the opinion of non-examining, non-treating doctors, as opposed to

12   Plaintiff’s examining and treating providers. ECF No. 13 at 16-17. Plaintiff is

13   correct that the opinion of a non-examining medical advisor cannot, by itself,

14   constitute substantial evidence that justifies the rejection of an examining or

15   treating physician. ECF No. 13 at 16 (citing Morgan v. Comm’r of Soc. Sec.

16   Admin., 169 F.3d 595, 600 (9th Cir. 1999)). However, where, as here, the treating

17   or examining physician's opinion is contradicted by medical evidence, the opinion

18   may still be rejected if the ALJ provides specific and legitimate reasons supported

19   by substantial evidence in the record. See Andrews v. Shalala, 53 F.3d 1035, 1041

20   (9th Cir.1995). As noted by Defendant, the ALJ offered several additional reasons

21   for rejecting the opinions of the treating and examining providers listed by Plaintiff


     ORDER ~ 20
     Case 2:20-cv-00135-FVS       ECF No. 17    filed 08/20/21   PageID.1255 Page 21 of 22



 1   in her brief. Moreover, Plaintiff entirely failed to challenge any of the ALJ’s

 2   reasons for rejecting the opinions of Douglas R. Gwinn, M.D., W. Scott Mabee,

 3   Ph.D., Brian R. Campbell, Ph.D., Debra D. Brown, Ph.D., Kayleen Islam-Zwart,

 4   Ph.D.,3 and has therefore waived her opportunity to challenge those reasons. See

 5   also Kim v. Kang, 154 F.3d 996, 1000 (9th Cir. 1998) (the Court may not consider

 6   on appeal issues not “specifically and distinctly argued” in the party’s opening

 7   brief). As noted by Defendant, Plaintiff also failed to raise any challenge to the

 8   ALJ’s re-consideration of the testimony of Nancy Winfrey, Ph.D., the medical

 9   expert in the previous hearing, pursuant to the remand order of the District Court.

10

11   3
         In her opening brief, Plaintiff listed “examining providers,” without any further
12
     argument, which included Jennifer Van Wey, Psy.D., John F. McRae, Ph.D., and
13
     Robby C. Riddle, Lt Col, USAF, MC, FS, ECF No. 13 at 17. However, as noted
14
     by the ALJ, these opinions were 6-7 years before the alleged onset date of
15
     disability and “therefore not pertinent.” Tr. 572. In addition, Plaintiff lists treating
16
     providers Betty L. Vicena, LISCW and Ronald L. Eastman, MED LMHC; but the
17
     record only includes treatment notes from these providers, as opposed to medical
18
     opinions that assessed specific functional limitations. Regardless, as noted supra,
19
     the Court declines to address the ALJ’s consideration of these medical opinions
20
     and records, as they are not challenged with specificity by Plaintiff. See
21
     Carmickle, 533 F.3d at 1161 n.2.

     ORDER ~ 21
     Case 2:20-cv-00135-FVS     ECF No. 17    filed 08/20/21   PageID.1256 Page 22 of 22



 1   Based on the foregoing, the Court declines to address the ALJ’s consideration of

 2   the medical opinion evidence because it was not raised with specificity in

 3   Plaintiff’s opening brief. See Carmickle, 533 F.3d at 1161 n.2.

 4                                     CONCLUSION

 5          A reviewing court should not substitute its assessment of the evidence for

 6   the ALJ’s. Tackett, 180 F.3d at 1098. To the contrary, a reviewing court must

 7   defer to an ALJ’s assessment as long as it is supported by substantial evidence. 42

 8   U.S.C. § 405(g). As discussed in detail above, the ALJ provided clear and

 9   convincing reasons to discount Plaintiff’s symptom claims, and Plaintiff waived

10   her opportunity to challenge the medical opinion evidence. After review, the Court

11   finds the ALJ’s decision is supported by substantial evidence and free of harmful

12   legal error.

13   ACCORDINGLY, IT IS HEREBY ORDERED:

14          1. Plaintiff’s Motion for Summary Judgment, ECF No. 13, is DENIED.

15          2. Defendant’s Motion for Summary Judgment, ECF No. 14, is

16               GRANTED.

17          The District Court Executive is hereby directed to enter this Order and

18   provide copies to counsel, enter judgment in favor of the Defendant, and CLOSE

19   the file.

20          DATED August 20, 2021.

21

                                                     Stanley A. Bastian
     ORDER ~ 22                              Chief United States District Judge
